DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments filed on Oct 14, 2020, and the claims 1-8, 10-18, 21-29, 31-35 are pending for examination. 
Claims: 9, 19, 30 (canceled).
Claims: 33-35 (New)

Response to Arguments

Applicant’s amendment/arguments filed on Oct 14, 2020, with regards to rejection of claim 1-8, 10-18, 21-29, 31-35 have been fully considered, and they are found to be partially persuasive. 
The rejection of claim 1 under 35 U.S.C 112, six paragraph is withdrawn in light of applicant’s amendment of claim 1.
In Applicant’s remarks, on pages 9-11, Applicant argues that Visser  and Scofield do not teach “a network monitor which interprets a network notification of an initiated communication session associated with an entity”
In response to the applicant’s arguments, examiner disagrees, in para [0045] Visser discloses, the RCPs 210 and 220 communicate with each other to notify each other of the changes through COPS-RM. In normal system operation, sessions on paths that span domains are signaled from one RCP domain to the next via COPS-RM.

Applicant further argues on pages 9-11 that Applicant argues that Visser  and Scofield do not teach, “an activity collector collecting and storing an at least one activity detail comprising, inter alia, a frequency of an at least one term used within the communication session”;
In response to the applicant’s arguments, a new ground of rejection is applied over Visser (US2009/0070486A1), in view of in view of Scofield (US 7,797,421B1), and further in view of Huang (US 2015/0039688A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-16, 18, 20-26, 28-29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US2009/0070486A1), in view of in view of Scofield (US 7,797,421B1), and further in view of Huang (US 2015/0039688A1).
Regarding claim 1,

a network monitor, wherein the network monitor  for interpreting a network notification of an initiated communication session associated with the entity (see para [0045]), the communication session comprising an Internet protocol (IP) address of an initiating device, routing information, and an at least one session type (see para [0047]-[0048] call request session monitoring communication link, and;
the call request includes the IP address of the originating customer communication device 110 as the source IP address and the IP address of terminating communication device 112 as the destination IP address.) 
an activity detail collector wherein the activity detail collector for collecting (see para [0056] the collection of individual communication links) collects and stores in a database an at least one activity detail for the communication session, the at least one activity detail comprising the IP address of the initiating device, the at least one session type, an IP address of a destination device, a session duration, and a time stamp (see para [0086] a database interface (DBI) that provides an interface for other components in the system to either store or extract information about sessions to/from the database.)
Visser fails to teach,
an evaluator for assessing the at least one activity detail, wherein the evaluator applies a set of weighted values stored at the evaluator to the activity detail.

a controller wherein the controller: 
receiving the notification of the communication session; and transmitting the constructed connection graph via the network to a display device.  
In analogous art, Scofield teaches, 
an evaluator for assessing the at least one activity detail, wherein the evaluator applies a set of weighted values stored at the evaluator to the activity detail (see col. 14 line 28-32, The resulting weight may then be stored (block 504). For example, a weight corresponding to a given URI maybe stored in a table, record or other data structure associated with that URI.)
a constructor, wherein the constructor for aggregating the assessed at least one activity detail into a representation comprising a connection graph (see fig. 15(1502), and col. 36 line 25-34, optimal aggregating paths/link/distance refer as a activity, and that represent as a connection graph see also fig. 19 (col. 42, line 47-54.); and 
a controller wherein the controller: 
receiving the notification of the communication session (see col. 38 line 20-24, receive information identifying one or more aggregate paths that satisfy the request, which may include URI, tag or other information identifying the content sources 310 included in the paths as well as the ordered relationship among them.); and transmitting the constructed connection graph via the network to a display device (see col. 39 line 12-29, navigating path showing/displaying content to the user devices).  


Combined both Visser and Scofield fail to teach, a frequency of an at least one term used within the communication session;
In analogous art, Huang teaches, 
a frequency of an at least one term used within the communication session (see para [0017]-[0018] Communication session is established between two devices, and exchanges text, content images, video, sounds, etc. Note: Sharing/transmitting data is a term that used a frequency/multiple times for exchanging content between two/multiple parties.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with Scofield further with a frequency of an at least one term used within the communication session of Huang. A person of ordinary skill in the art would have been motivated to do this to transmit a content/data between two authorized parties (Huang: [0002]-[0003])

Regarding claim 2,
Visser and Scofield and Huang teach claim 1,

Scofield further teaches, wherein the set of weighted values is set by an entity network administrator based on an entity profile (see col. 53 line 63-67, the term "weight" is used, it is intended that this term encompass any suitable indication, including weight, measure, rating or other value or set of values, that may be derived from reported adverse content events).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with transmitting the constructed connection graph via the network to a display device of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 3 and 4,
Visser and Scofield and Huang teach claim 1,
Visser further teaches, wherein the set of weighted values comprises weights for at least one of (abstract): 
an at least one connection type an at least one strength of a connection an at least one secondary connection, or a predetermined organization chart for the entity (see para [0043] wireless a single connection.)  

Regarding claim 5,
Visser and Scofield and Huang teach claim 1,
0.5 is set as an information initial value about the weight so that the value is changed (i.e. dynamic) depending on the possibility of the subsequent frame transfer and the presence/absence of the detection of a loop.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with the set of weighted values is dynamic based on a network criteria of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).
Regarding claim 7,
Visser and Scofield and Huang teach claim 1,
Scofield further teaches, wherein the network monitor observes a limited network for interpreting the notification of the communication session, wherein the limited network comprises a network accessible only by the entity (see col. 26 line 10-12, content interest data may be dynamically displayed by a host100 as a web page directly accessible by a user via browser 1000.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with the limited network comprises a network accessible only by the entity of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 8,
Visser and Scofield and Huang teach claim 1,
Scofield further teaches, wherein the network monitor observes all available networks for interpreting the notification of the communication session, wherein all available networks comprise a plurality of networks accessible by the entity and at least one external party (see col. 30 line 29-33, content sources accessible via different types of client applications. For example, a user may navigate a reference from an email content source, which may be displayed via an email client, to a web page content source displayed via a browser 1000 distinct from the email client.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with networks comprise a plurality of networks accessible by the entity and at least one external party of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 10,
Visser and Scofield and Huang teach claim 1,
Visser further teaches, wherein the at least one activity detail further comprises a record of at least one document exchanged (see para [0081] a quality service record is created and maintained by the RCP. If the session is being monitored by multiple RCPs.)

Regarding claim 11,
Visser and Scofield and Huang teach claim 1,
Visser fails to teach, wherein the at least one activity detail further comprises a purpose of the communication session.  
 Scofield further teaches, wherein the at least one activity detail further comprises a purpose of the communication session (col. 9 line 9-17, IA system 130 may store each traffic report received from a host 100 as an individual data record, while in other embodiments IA system 130 may be configured to aggregate or consolidate traffic records in various ways (i.e. it is a communication.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with wherein the at least one activity detail further comprises a purpose of the communication session of Scofield. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data based on the evaluated weight score corresponding to the content source (Scofield: col. 14 line 15-33).

Regarding claim 12,
Visser teaches, a system for constructing a representation of a communication flow within an entity, the system comprising (see fig. 1 and abstract): an entity network (see para [0010]; at least one first asset operably connected to the entity network (see para [0010]) 

The rest of witch of claim 12 recites all the same elements of claim 1, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.

Regarding claim 33,
Visser and Scofield and Huang teach claim 1,
Visser and Scofield fail to teach, wherein the at least one activity detail further comprises a communication session type, a starting time of the communication session, and an identification of the computing device initiating the communication session.

In analogous art, Huang teaches, 
wherein the at least one activity detail further comprises a communication session type, a starting time of the communication session, and an identification of the computing device initiating the communication session (See para [0031] and [0060])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with Scofield further with a frequency of an at least one term used within the communication session of Huang. A person of ordinary skill in the art would 


Claim 13 recites all the same elements of claim 2, except but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 3, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 4, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 5, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16.
Claim 18 recites all the same elements of claim 7, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18.
Claim 20 recites all the same elements of claim 9, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 20
Claim 21 recites all the same elements of claim 10, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 21.
Claim 22 recites all the same elements of claim 1, but method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 2, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 3, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 24.
Claim 25 recites all the same elements of claim 4, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 25.
Claim 26 recites all the same elements of claim 5, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 26.
Claim 28 recites all the same elements of claim 7, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 28
Claim 29 recites all the same elements of claim 8, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 29.
Claim 31 recites all the same elements of claim 10, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 31.
Claim 32 recites all the same elements of claim 11, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 32.
Claim 34 recites all the same elements of claim 33, but a system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 34.
Claim 35 recites all the same elements of claim 33, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 35.

Claims 6, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US2009/0070486A1) in view of Scofield (US 7,797,421B1) and further in view of Huang (US 2015/0039688A1), and in further view of Gross (US2016/0360382 A1).
Regarding claim 6,
Visser and Scofield and Huang teach claim 1,
Visser and Scofield fail to teach, wherein the set of weighted values is static.  

calculating a score for the data signal 38_110 and adjusting the score in accordance with a fixed weight that is associated with the data signal 38_110. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify monitoring a session of two devices of Visser with Scofield further with Huang further with wherein the set of weighted values is static. A person of ordinary skill in the art would have been motivated to do this to distribute a content/data from one node to another node (Gross: [0009])
Claim 17 recites all the same elements of claim 6, but system claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 17.
Claim 27 recites all the same elements of claim 6, but a method claim rather than a communication claim, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 27.


Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 2/21/2021.
/Sm Islam/
Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457